Citation Nr: 0810533	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-12 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the reduction in evaluation from 100 percent to 30 
percent for service-connected thyroid disease was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran had active service from August 1995 to February 
1999.
This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the above 
Department of Veterans Affairs (VA), Regional Office (RO), 
which reduced the evaluation assigned for the veteran's 
service-connected thyroid disease (hypothyroidism with 
clinical peripheral neuropathy) from 100 percent to 10 
percent, effective January 1, 2005.  In February 2006, the RO 
issued a rating decision which increased the evaluation to 30 
percent, effective January 1, 2005.   


FINDINGS OF FACT

1.  The reduction in the evaluation of the veteran's thyroid 
disease (hypothyroidism with clinical peripheral neuropathy) 
was effectuated without regard to the requirements set forth 
in 38 C.F.R. § 3.343(a) (2007).

2.  The 100 percent evaluation assigned to the veteran's 
thyroid disease (hypothyroidism with clinical peripheral 
neuropathy) had been in effect for approximately 5 years and 
11 months at the time the reduction was made effective.

3.  The reduction in the evaluation was based upon evidence 
that was insufficient to demonstrate sustained improvement in 
the veteran's thyroid disorder (hypothyroidism with clinical 
peripheral neuropathy).


CONCLUSION OF LAW

The reduction in the assigned rating for the service-
connected veteran's service-connected thyroid disease 
(hypothyroidism with clinical peripheral neuropathy) from 100 
to 30 percent, effective January 1, 2005, was not consistent 
with the governing regulations and restoration of a 100 
percent rating is therefore warranted.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (2007); 38 C.F.R §§ 3.159, 3.343, 3.344, 
Part 4, including §§ 4.1, 4.119, Diagnostic Code (DC) 7903 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  Such have been the subject of 
holdings of various federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, and is otherwise governed by the law and 
not the facts, see Sabonis v. Brown, 6 Vet. App. 426 (1994), 
the need to discuss VA's efforts to comply with the VCAA and 
its implementing regulations is obviated at this juncture.  

Moreover, while the veteran in this case, prior to the 
certification of his appeal, claimed that his condition had 
worsened since his last VA examination and requested a new 
examination, see 38 U.S.C.A. § 5107(a) (2007), Weggenmann v. 
Brown, 5 Vet. App. 281 (1993), the Board finds that a remand 
for a new examination is unnecessary due to the complete 
grant of the benefit sought on appeal.

Reduction in Evaluation for Thyroid Disease

As noted in the introduction, the instant appeal is a rating 
reduction case, not a rating increase case.  See, e.g., 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992); 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The 
determination of whether restoration of a disability rating 
is warranted is to be based on review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence 
supports the reduction.  If so, the claim for restoration of 
the disability rating is denied.  Conversely, if the evidence 
supports restoration of the previous rating, or is in equal 
balance, the claim for restoration is allowed.  See Kitchens 
v. Brown, 7 Vet. App. 320 (1995).
The provisions of 38 C.F.R. § 3.105(e) provide that where the 
reduction in evaluation of a service-connected disability or 
employability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Id.  Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires. Id.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of 
employment (3 to 6 months.).  38 C.F.R. § 3.343(a) (2007).  

Additionally, for those evaluations which have been in effect 
for five years or more, the RO is to ensure the greatest 
degree of stability of disability evaluations possible.  This 
means that those illnesses or disabilities subject to 
temporary or episodic improvement are not to be reduced on 
the results of any one examination, except in those cases 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344(a) (2007).  Rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension. 38 C.F.R. § 
3.344(a).  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Id.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two evaluations shall be assigned, the 
higher evaluation will be assigned of the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work. 

In the instant case, the veteran was originally granted a 
total disability rating for thyroid disease (hypothyroidism 
with clinical peripheral neuropathy) under 38 C.F.R. § 4.119, 
DC 7903, which pertains to hypothyroidism.  The rating 
criteria for this diagnostic code provide that a 100 percent 
rating is warranted when there is cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  A 60 percent 
rating is for assignment when there is muscular weakness, 
mental disturbance, and weight gain.  A 30 percent rating is 
for assignment when there is fatigability, constipation, and 
mental sluggishness.  A 10 percent rating is for assignment 
for hypothyroidism when there is fatigability or when 
continuous medication is required for control.  38 C.F.R. § 
4.119, DC 7903 (2007).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (2007).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Turning to the facts of this case, the evidence of record 
reveals that service connection for thyroid disease was 
initially established by the RO in a rating decision of April 
1999, at which time a 100 percent rating was assigned, 
effective February 18, 1999.  The total disability rating 
assigned was not adjudged to be permanent and was noted to be 
subject to a future review examination.

In early May 2004, the RO requested that a VA thyroid 
examination be undertaken for reevaluation of the veteran's 
thyroid disease.  That examination, conducted in May 2004, 
showed that the veteran's thyroid disease was currently 
controlled by medication, but that he continued to manifest 
symptoms including fatigability, mild constipation, and 
weight gain.  Mental assessment, thyroid size, pulse, blood 
pressure, and muscle strength were all found to be normal.  A 
new set of tests for thyroid function, specifically showing 
levels of thyroid stimulating hormone (TSH) and free T4, was 
requested.  Significantly, however, the VA examiner did not 
relate his findings to those of the veteran's previous April 
1999 VA thyroid examination.  Nor did the examiner render an 
opinion as to whether the veteran's condition had improved 
since his April 1999 total disability evaluation.  

By a rating decision in June 2004, the RO entered a proposal 
to reduce the veteran's 100 percent schedular evaluation for 
thyroid disease to 10 percent.  The basis of such action was 
that the veteran's May 2004 VA thyroid examination showed 
that his hypothyroidism had been controlled with medication 
for the past four years and that his only current symptoms 
were weight gain, constipation, and fatigability.  

In the RO's July 2004 correspondence to the veteran, it was 
set forth that his medical records had been reviewed and that 
some improvement in his condition had been noted.  A copy of 
the RO's rating decision of May 2004 was attached.  The 
veteran was advised to notify the RO if he wished to schedule 
a personal hearing and to submit medical or other evidence to 
show why the RO should not implement the rating reduction.  
There is some disagreement as to what happened next.  The 
veteran and his representative contend that the veteran filed 
a timely response in July 2004 and requested a personal 
hearing.  However, the RO found that there was no evidence of 
such a response in the claims folder at the time of its 
subsequent rating decision dated in October 2004, in which it 
reduced the veteran's evaluation for thyroid disease from 100 
percent to 10 percent, effective January 1, 2005.  In this 
regard, the Board acknowledges that the veteran and his 
representative have since furnished memoranda containing 
written requests for a personal hearing.  However, these 
memoranda do not include a date stamp and thus do not 
establish that a hearing request was made in a timely manner.

The record thereafter shows that the veteran was afforded an 
additional VA thyroid examination in May 2005.  The VA 
examiner found that the veteran's thyroid disease continued 
to be controlled by medication, but that he exhibited 
symptoms including fatigability, constipation, a depressed 
mood and libido, and constricted affect.  However, as was the 
case with the May 2004 VA examination, the VA examiner did 
not compare his findings to those of the April 1999 VA 
examination or offer an opinion as to whether or not the 
veteran's condition had improved since his April 1999 total 
disability evaluation.  Based on this latest examination, the 
RO in a February 2006 decision increased the veteran's rating 
for thyroid disease from 10 to 30 percent disabling, 
effective January 1, 2005.

The record further shows that the veteran and his wife 
submitted statements dated in February 2005 and July 2005, 
indicating the veteran's ongoing problems with sudden weight 
gain, muscular pain, intolerance to cold weather, pain in the 
extremities, constipation, depression, irritability, 
nervousness, impotence, and lightheadedness.  The veteran 
also submitted a December 2004 report from his private 
physician indicating that the veteran suffered from a variety 
of gastrointestinal problems, including constipation.  
Additionally, the veteran submitted private laboratory 
results dated in April 2005 which showed abnormal levels of 
TSH.  

Based upon a review of the record, the Board finds that the 
reduction in the veteran's disability evaluation was made in 
compliance with 38 C.F.R. § 3.105(e).  The veteran received 
proper notice of the intent to reduce his rating and was 
given an opportunity to contest it before this actually 
occurred, including by submitting medical evidence showing a 
reduction was not warranted and having a hearing on the 
matter.  While the veteran claims to have filed a timely 
response requesting a hearing, the RO maintains that it did 
not receive such a response prior to reducing the veteran's 
rating in October 2004, and the Board finds that the veteran 
has not established error on the RO's part in this regard.  
Accordingly, the Board finds that from a purely procedural 
standpoint, the steps taken to reduce the rating under this 
regulation were appropriate.  

Nevertheless, it is evident that the RO's rating reduction 
was effected without specific consideration or reference to 
38 C.F.R. § 3.343(a), which governs the continuance of total 
disability ratings.  The veteran was not given notice of 
38 C.F.R. § 3.343(a) or its impact in any VCAA 
correspondence, statement of the case, supplemental statement 
of the case, or any other subsequent document furnished to 
him by the RO.  The Board therefore finds that the RO has not 
developed or adjudicated this matter as a case involving a 
total rating termination governed by 38 C.F.R. § 3.343(a).
Here, the only reference to "improvement" involving the 
veteran's thyroid disease is contained within the RO's letter 
of June 2004, advising him of the proposed reduction based on 
a review of medical records showing some improvement.  
Indeed, while the veteran's May 2004 and May 2005 VA 
examinations suggested that there had been some improvement 
in the veteran's thyroid disease since his April 1999 
examination, in neither instance did the examiner offer an 
opinion as to whether the veteran's condition had materially 
improved since he was granted a total disability rating.  The 
other evidence of record is similarly devoid of any 
discussion as to whether the veteran's improvement was 
material, or whether any such improvement was achieved under 
the ordinary conditions of life, such as while working or 
actively seeking work.  Moreover, the RO failed to cite or 
include in any decisional document or notice letter a 
discussion of the pertinent provisions of 38 C.F.R. § 
3.343(a).  Accordingly, the Board finds that the RO's 
reduction action of October 2004 was invalid from the outset 
and must be set aside as not in accordance with law.  
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992) 
(citing Browder v. Derwinski, 1 Vet. App. 204, 205 (1991)); 
see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens 
v. Brown, 7 Vet. App. 320, 324 (1995).

Additionally, the Board finds, with resolution of reasonable 
doubt in favor of the veteran, that the reduction in the 
veteran's rating from 100 percent to 30 percent was not 
sufficiently supported by the evidentiary record.  The 100 
percent evaluation was in effect for approximately 5 years 
and 11 months at the time the reduction was made effective in 
January 2005.  As noted above, when an evaluation has been in 
effect for five years or more, it may not be reduced on any 
one examination, unless all the evidence of record suggests 
that sustained improvement has been shown.  38 C.F.R. § 
3.344(a).  In the instant case, the VA examination dated in 
May 2004 suggested some improvement in the veteran's thyroid 
disease relative to his April 1999 examination with respect 
to the size of his thyroid and his blood pressure.  In all 
other respects, however, there was no demonstrated 
improvement in the veteran's thyroid disease relative to his 
April 1999 examination. Additionally, while the May 2005 VA 
examination indicated improvement with respect to the 
veteran's intolerance to cold weather and weight gain; these 
findings were contradicted by other evidence of record 
showing the veteran's ongoing complaints of intolerance to 
cold weather and weight gain.  Indeed, in reducing the 
veteran's rating for thyroid disease, the RO did not appear 
to consider any opposing evidence provided by the veteran, 
most notably his complaints of ongoing weight gain, muscular 
pain, intolerance to cold weather, and pain in the 
extremities, and the laboratory results dated in April 2005 
which showed abnormal TSH levels.  Therefore, with all due 
respect for the RO's action, the Board finds that the 
veteran's May 2004 and May 2005 examinations, standing alone, 
were insufficient to demonstrate sustained improvement.  The 
reduction to 30 percent based on these examinations was thus 
contrary to regulation.  38 C.F.R. § 3.344(a).

In sum, the Board finds that the RO's rating reduction was in 
error under 38 C.F.R. § 3.343(a) and 38 C.F.R. § 3.344(a), 
and that restoration of the 100 percent disability evaluation 
for the veteran's thyroid disease is therefore warranted, 
effective from the date of reduction, January 1, 2005.  The 
Board does not herein reach any other question presented by 
this appeal, including whether material improvement was 
achieved during the relevant time frame under the ordinary 
conditions of life.  Nor does the Board intimate any opinion 
as to any such matter.  Any subsequent action taken to reduce 
the veteran's rating must be in accord with the facts then 
presented and the governing legal criteria then in effect.


ORDER

Restoration of the 100 percent schedular evaluation for 
thyroid disease (hypothyroidism with clinical peripheral 
neuropathy) is granted from the date of the reduction, 
January 1, 2005.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


